DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on 02/08/2022.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 An examiner’s amendment to the record appears below. Claims 7-10 previously depended on claim 6, and claim 6 was canceled by applicant and incorporated into currently amended claim 1. As such, claims 7-10 are amended to depend on claim 1.

Claims:
-- 7.     (Currently Amended)   The electric rectifier according to claim [[6]] 1, wherein said inductor is configured as a bended strip or configured as any shape performing an inductance in predestined frequency spectrum.
8. (Currently Amended)   The electric rectifier according to claim [[6]] 1, wherein said inductor is made from a material of said first or second conductive layers.
 1, wherein said inductor is located in said first or second conductive layers.
10. (Currently Amended)   The electric rectifier according to claim [[6]] 1, wherein said capacitor comprises first and second conductive plates located in said first and second conductive layers respectively and interspaced by an insulator.—

Reasons for Allowance
Claims 1, 3-5 and 7-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record, either singly or in combination, does not discloses or suggests the combination of limitations recited, see pages 8-9 of Applicant Arguments/Remarks filed on 08/09/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached on MAX flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.usi3to.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VONGSAVANH SENGDARA/               Primary Examiner, Art Unit 2829